     David C. Lewis, OSB No. 953348
     E-mail: dlewis@cisoregon.org
     Lauren E. Nweze, OSB No. 145218
     E-mail: lnweze@cisoregon.org
     KRAEMER & LEWIS
     P.O. Box 1469
     Lake Oswego, OR 97035
     Telephone: (503)763-3875
     Facsimile: (503) 763-3901

     Of Attorneys for Defendants City of St. Helens,
     Boswell, Eustice, Gaston, and Castilleja




                                   IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON

                                           PORTLAND DIVISION

     AUBREY CLARK JR.,                                 No. 3:20-cv-01723-HZ
                      Plaintiff,                       DEFENDANTS CITY OF ST. HELENS,
                                                       OFFICER ANTHONY J. BOSWELL,
           v.
                                                       SERGEANT EVIN V. EUSTICE,
     CITY OF ST. HELENS; OFFICER                       OFFICER DYLAN J. GASTON, AND
     ANTHONY J. BOSWELL; SERGEANT                      SERGEANT JOSE CASTILLEJA III’S
     EVIN V. EUSTICE; OFFICER DYLAN J.                 (“CITY DEFENDANTS”) NOTICE OF
     GASTON; SERGEANT JOSE H.                          WITHDRAWAL OF STEVEN A.
     CASTIJELLA, III; JOHN DOE 1                       KRAEMER
     (Columbia County District Attorney); JOHN
     DOE 2 (Columbia County Deputy District
     Attorney); and JANE DOE 1 (Victim’s
     Advocate, Columbia County DA’s Office),

                      Defendants.

                ///

                ///

                ///


Page 1 -   CITY DEFENDANTS’ NOTICE OF                                             KRAEMER & LEWIS
                                                                                    Not a Partnership
           WITHDRAWAL OF STEVEN A. KRAEMER                           Employees of CIS (Citycounty Insurance Services)
                                                                                      P.O. Box 1469
                                                                                 Lake Oswego, OR 97035
                                                                                Telephone: (503) 763-3875
                                                                                Facsimile: (503) 763-3901
            City Defendants hereby gives notice of withdrawal of counsel, Steven A. Kraemer. David

     C. Lewis and Lauren E. Nweze remain attorneys of record.

            Defendant respectfully requests that attorney Steven A. Kraemer no longer receive the

     court’s ECF notices on this matter.

            Respectfully submitted this 30th day of July 2021.

                                                         KRAEMER & LEWIS


                                                 By:     s/ Lauren E. Nweze
                                                         David C. Lewis, OSB No. 953348
                                                         Lauren E. Nweze, OSB No. 145218
                                                         Of Attorneys for Defendants City of
                                                         St. Helens, Officer Anthony J. Boswell,
                                                         Sergeant Evin V. Eustice, Officer Dylan J.
                                                         Gaston, and Sergeant Jose Castilleja III




Page 2 -   CITY DEFENDANTS’ NOTICE OF                                                KRAEMER & LEWIS
                                                                                       Not a Partnership
           WITHDRAWAL OF STEVEN A. KRAEMER                              Employees of CIS (Citycounty Insurance Services)
                                                                                         P.O. Box 1469
                                                                                    Lake Oswego, OR 97035
                                                                                   Telephone: (503) 763-3875
                                                                                   Facsimile: (503) 763-3901
                                       CERTIFICATE OF SERVICE
            I hereby certify that on the 30th day of July 2021, I served the foregoing CITY

     DEFENDANTS’ NOTICE OF WITHDRAWAL OF STEVEN A. KRAEMER, on the

     following party at the following address:

            Aubrey Clark Jr.
            33763 E. Columbia Ave Apt 16
            Scappoose, OR 97056
              Plaintiff Pro Se

     by mailing to him a true and correct copy thereof, certified by me as such, placed in a sealed

     envelope addressed to him at the address set forth above, and deposited in the U.S. Post Office at

     Portland, Oregon on said day with postage prepaid.



                                                          s/ Lauren E. Nweze
                                                          Lauren E. Nweze, OSB No. 145218
                                                          Of Attorneys for Defendants City of St. Helens,
                                                          Boswell, Eustice, Gaston and Castilleja




Page 1 -   CERTIFICATE OF SERVICE                                                       KRAEMER & LEWIS
                                                                                          Not a Partnership
                                                                           Employees of CIS (Citycounty Insurance Services)
                                                                                            P.O. Box 1469
                                                                                       Lake Oswego, OR 97035
                                                                                      Telephone: (503) 763-3875
                                                                                      Facsimile: (503) 763-3901
